United States Court of Appeals
                              For the First Circuit

No. 05-1395

          STEPHEN M. RAKES; NICHOLE RAKES; MEREDITH RAKES;
       COLBY RAKES; STIPPO'S, INC.; GARY W. CRUICKSHANK, as Trustee in
                        bankruptcy of Stephen M. Rakes,

                                    Plaintiffs, Appellants,

                                              v.

                                     UNITED STATES,

                                    Defendant, Appellee.


No. 05-1396

                                JULIE RAKES DAMMERS,

                                     Plaintiff, Appellant,

                                              v.

                                     UNITED STATES,

                                    Defendant, Appellee.




                                     ERRATA SHEET

      The opinion of this Court issued on March 23, 2006 is corrected as follows:

      On page 24, line 3, replace "the government" with "an objective observer"

      On page 24, line 4, replace "the government" with "such an observer"

      On page 28, line 8, replace "the government" with "an objective observer"